Order finding the judgment debtor appellant and the third party appellant guilty of contempt, and fining *757them respectively $725.60, and $50 costs, and $417.85, and providing that when the contempt is purged by the specified payments that the judgment debtor pay $10 a week on account of the judgment, modified by providing that payments made by the third party on account of its fine be credited against the amount of the fine imposed on the judgment debtor individually, and as thus modified affirmed, with costs to respondent. No opinion. Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur.